Citation Nr: 0024424	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as adjustment disorder with anxious and 
depressed mood.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.

The veteran presented testimony at a personal hearing held by 
the undersigned Member of the Board at the local VARO in 
September 1997.  A copy of the transcript of this hearing has 
been associated with the claims folder.


REMAND

As more information and evidence is needed to ascertain 
whether these claim is well grounded, the Board will order 
additional development on remand.  38 U.S.C.A. § 5103(a) 
(West 1991) (duty to ensure that the application for benefits 
is complete for a determination of the claim).  Specifically, 
the record reflects that the veteran was treated at the Long 
Beach, California VA Medical Center during his military 
service and has thereafter sought treatment on occasion at 
the facility following discharge.  The requisition and 
consideration of all available medical and treatment records 
that are relevant to issues on appeal is necessary for the 
proper adjudication of this case.  This is particularly 
important with regard to VA medical records.  VA has 
constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Long Beach, 
California VA Medical Center, and request 
that they provide copies of all of the 
veteran's treatment records developed 
since January 1, 1987.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's service connection claims.  
If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




